DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants’ amendments filed January 25, 2022 and February 8, 2022 cancelling claims 14-22 and 26, and amending claims 1, 5, 12 and 23 is acknowledged.  
Accordingly, claims 1-13 and 23-25 are pending.


Election/Restrictions
Applicant’s election without traverse of Group 1, encompassing claims 1-13 and 23-25 in the reply filed on January 25, 2022 is acknowledged.
Applicant’s election without traverse of SEQ ID NO 54 (S-T domain) as the spacer sequence species, Yarrowia as the nonconventional yeast species, and SEQ ID NO 1 S. pyogenes Cas9 as the Cas endonuclease species in the reply filed on January 25, 2022 is acknowledged.  In the course of searching prior art for nonconventional yeast, Examiner found art on Kluyveromyces lactis.  The search for nonconventional yeast has been extended to Kluyveromyces yeast as it is no longer a search burden.  Also, in the course of searching prior art for tRNA sequences, Examiner found art for tRNAs domains S-, D-, A-, V-, and T-.  Thus, the search for spacer sequences has been extended to spacers with all tRNA domains as it is no longer a search burden.  

Applicants’ election with traverse of tRNA-lys as the tRNA promoter species is acknowledged.  Applicants’ arguments were found persuasive.  The election requirement for the genera of tRNA promoter is withdrawn.
Accordingly, claims 1-13 and 23-25 are under examination.


Specification - Abstract
The abstract of the disclosure is objected to because it is 168 words and contains legalese terms such as “said”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “a nucleotide encoding a Cas9 endonuclease”.  A protein requires more than one nucleotide to encode its sequence.  Consider “nucleotide sequence” or “nucleic acid”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites “A single guide RNA encoded by the recombinant DNA of claim 1”.   Claim 1 is drawn to a recombinant DNA composed of several elements including a promoter region that is not transcribed.  Also, RNA and DNA are different molecules.  The RNA of claim 10 does not include the DNA of claim 1.  Therefore claim 10 does not include all the limitation of claim 1, upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the recombinant DNA of claim 1, wherein the tRNA promoter is selected form the group consisting of a tRNA or a tRNA fragment”.  The specification defines a “tRNA promoter” as a “DNA fragment encoding a tRNA, or a fragment thereof having promoter activity” (page 26, lines 33-34).  Claim 2 is inconsistent with this definition because tRNAs are RNA molecules, not DNA molecules.  It is also not clear how an RNA molecule can act as a promoter because promoters are typically composed of DNA.  Claim 2 is indefinite because one skilled in the art would not know whether a recombinant DNA that also contained a tRNA (i.e. RNA molecule) linked to the polynucleotide sequence encoding the guide RNA would be encompassed by the claim.  

Claim 13 recites “wherein the vector further comprises at least one nucleotide encoding a polynucleotide modification template or donor DNA.”  The specification defines a “polynucleotide modification template” as a polynucleotide (i.e. more than one nucleotide) containing at least one nucleotide modification when compared to the nucleotide sequence to be edited (page 31, lines 6-8).  A broadest reasonable interpretation of “at least one nucleotide” is one nucleotide.  However, “polynucleotide” requires at least two nucleotides.  The claim is indefinite because it is not clear if one or more than one nucleotide is required.

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horwitz (Horwitz et al., Cell Systems (2015), 1:88-96 and Supplementary material; published March 12, 2015).

Claim 10 recites “A single guide RNA encoded by the recombinant DNA of claim 1”.   Claim 1 recites “a recombinant DNA construct comprising a tRNA promoter operably linked to a polynucleotide encoding a single guide RNA” that is capable of forming a guide RNA/Cas9 endonuclease complex and binding to and cleaving a target site sequence in the genome of a non-conventional yeast.  According to the specification, a tRNA promoter operably linked to polynucleotide encoding a single guide RNA would produce a single guide RNA with a variable targeting domain and a Cas endonuclease recognition domain (pages 21-23; Fig 1).  
Horwitz teaches three single guide RNAs that have variable domains targeted to sequences in K. lactis (i.e. a non-conventional yeast) (Table 2).  Horwitz teaches introducing the coding sequence of Cas9 into K. lactis (page 93, paragraph 2).  Finally, Horwitz teaches integration of a donor DNA into the genome of K. lactis yeast that are expressing Cas9 and three guide RNAs targeted to the K. lactis loci DIT1, ADH1 and NDT80, (page 93, paragraph 2; Fig 3D-E), indicating a functional Cas9/guide RNA complex.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-9, 11-12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al., PNAS (2015), 112(11):3570-3575; published March 2, 2015) in view of Horwitz (Horwitz et al., Cell Systems (2015), 1:88-96 and Supplementary material; published March 12, 2015), Acker (Acker et al., Nucleic Acid Research (2008), 36(18):5832-5844) and Mefferd (Mefferd et al., RNA (2105) 21:1683–1689; published July 17, 2015).

Claims 1, 5 and 23 recite three embodiments for the promoter – spacer – guide RNA comprised within the recombinant DNA.  As described below a recombinant DNA construct taught by Xie is applied to each of the embodiments.  A cropped and annotated version of Figure 1C taken from Xie is provided to help demonstrate how the recombinant DNA construct is applied to each of the three embodiments.

Claim 1 recites “a tRNA promoter”.  According to the specification a tRNA promoter can be any “DNA fragment encoding a tRNA or a fragment thereof, that has promoter activity in a cell” (page 26, lines 33-34).


    PNG
    media_image1.png
    357
    721
    media_image1.png
    Greyscale
Regarding claim 1, Xie teaches a recombinant DNA construct containing a sequence encoding a tRNA, which contains the A-box and B-box transcription factor binding sites for Pol III transcription factors (i.e. a tRNA promoter), linked to a sequence encoding a single gRNA (i.e. guide RNA) (Figure 1B-1C).  The construct in Xie does not include a ribozyme sequence (Figure 1B-C).  

Xie also teaches the tRNA-gRNA are transcribed together and processed into a tRNA and a guide RNA by RNAse P and RNase Z (Figures 1C and 2).  Xie teaches the guide RNAs interact with Cas9 and guide Cas9 to a genomic target sequence (Figure 1C).  Xie also teaches in eukaryotes, tRNA transcript precursors are cleaved by RNAse P and RNAse Z to remove 5’ and 3’ extra sequences, regardless of what the 5’ and 3’ extra sequences are (page 3571, paragraph 1).  Xie also teaches tRNA is occasionally found in polycistronic transcription units in eukaryotes to produce different small RNAs (page 3571, paragraph 1).   Xie teaches tRNA genes have internal promoter elements (A-box and B-box) that recruit RNA polymerase III so they can act as a transcription enhancer (page 3571, paragraph 1).  Finally, Xie teaches the polycistronic tRNA-sgRNA constructs are expressed in rice and can successfully edit specific targets in the rice genome.

However, Horwitz teaches three single guide RNAs that are targeted to sequences in K. lactis (i.e. a non-conventional yeast) (Table 2).  Horwitz teaches Cas9-guide RNA complexes are functional in K. lactis (page 93, paragraph 2; Fig 3D-E).
Furthermore, Acker teaches in Y. lipolytica (i.e. a non-conventional yeast), 5s rRNA genes are located 3’ of tRNA genes, which together are transcribed as a dicistronic transcript (Abstract; Table 2).  Acker teaches one of the tRNA-5s rRNA dicistronic genes includes a tRNA-lys gene (Table 2).  Acker also teaches a dicistronic gene comprising tRNA-Try and a noncoding RNA RUF70 (Figure 2).  Acker teaches the tRNA-5s rRNA transcripts and tRNA-RUF70 transcripts are processed in vivo into individual tRNAs, 5s rRNA and RUF70 ncRNA (page 5840, paragraph 2; Figure 3D).  Acker teaches the dicistronic tRNA-5sRNAs genes have A-boxes and B-boxes that are recognized by S. cerevisiae machinery (page 5840, paragraph 2).  Acker teaches the RNAse Z gene required for tRNA 3’ processing (Trz1) is well conserved between S. cerevisiae and Y. lipolytica (page 5840, paragraph 2).  Acker also teaches that dicistronic tRNA genes are found and processed in another yeast, S. pombe (page 5840, paragraph 4).  Finally, Acker teaches RNAse Z from the plant A. thaliana and the yeast S. cerevisiae are able to process a polycistronic RNA from an archaea species that initiates from a tRNA-like sequence (page 5842, paragraph 2).
	Additionally, Mefferd teaches small viral or human tRNA promoters can express tRNA-sgRNA fusion transcripts that are processed correctly by tRNAse Z in human 293T cells (Abstract, Figure 1).  Mefferd also teaches viral miRNA hairpins fused to the 3’ end of human tRNAs are processed correctly in vivo by endogenous RNAse Z (page 1684, paragraph 3).
It would have been obvious to make the recombinant DNA construct of a tRNA operably linked to a guide RNA taught by Xie with a guide that targets a genomic sequence of a non-conventional yeast S. pombe and Y. lipolytica have polycistronic tRNAs that are processed correctly in vivo by RNAse Z.  Also, RNAse Z from humans, plants, and yeast had been shown to process polycistronic tRNA-ncRNA genes in vivo.  Finally, one would also have a reasonable expectation that a sgRNA could bind Cas9 and target a genomic sequence in a nonconventional yeast because Horwitz teaches CRISPR/Cas9 technology can be used to edit genomes in non-conventional yeast.   

As described above in section 112(b), claim 2 is confusing because a tRNA used as a promoter is in conflict with the definition of “tRNA promoter” in the specification.  For the purposes of examination, claim 2 is interpreted as “wherein the tRNA promoter is selected from the group consisting of DNA encoding a tRNA or DNA encoding a tRNA fragment . . .”  
Regarding claim 2, both Xie and Mefferd teach a DNA construct encoding a tRNAs operably linked to the polynucleotide encoding the guide RNA (Xie, Figure 1C; Mefferd, page 1684, paragraph 4, and Figure 1).

Regarding claim 3, Mefferd teaches the guide RNA operably linked to tRNA-his (Figure 1B; page1684, paragraph 4).  It would have been obvious to replace the tRNA-Gly taught by Xie with the tRNA-His taught by Mefferd as it would have amounted to the substitution of one known tRNA for 

Regarding claim 4, Xie teaches the structure of tRNAs with the cleavage sites for RNAse P and RNAse Z (Figure 1A).  The tRNA-guide RNA fusion in Xie comprises the 5’ leader, stem (corresponding to the S-domain), D-loop (i.e. D-domain), anticodon-loop (corresponding to the A-domain), variable loop (corresponding to the V-domain), and TC-loop (corresponding to the T-domain).  Xie teaches the guide RNA targeting sequence begins directly after the acceptor domain (i.e. the 3’ end of the S-domain) (Figure 1A).  Xie also teaches previous studies have shown that only the acceptor stem, D-loop and T-loop are needed for RNAse P and RNAse Z cleavage (page 3571, paragraph 1).
Mefferd also teaches the structure of the tRNA and uses a tRNA promoter consisting of the entire tRNA except the 5’ leader (Figure 1A).  Mefferd also teaches the need for smaller promoters for the expression of guide RNAs (page 1684, paragraph 2).  
It would have been obvious to use a tRNA promoter composed of the entire tRNA except the 5’ leader sequence (i.e. S-, D-, A-, V-, and T- domains) taught by Mefferd in place of the entire tRNA taught by Xie because it would have amounted to a simple substitution of one known tRNA fragment for another by known means to yield predictable results.  Mefferd teaches the 5’ leader sequence is not needed for guide RNA processing, while Xie teaches only the S-, D- and T- domains are needed for tRNA processing in vivo.  Thus, one of ordinary skill in the art would have a reasonable expectation of a success that such a tRNA promoter would be appropriately transcribed and processed from the recombinant vector of Xie.  One would have been motivated to remove the 5’ leader sequence from the tRNA-guide RNA fusion in order to reduce the size of the promoter.  

Regarding claim 5, the specification does not have a special meaning for “spacer sequence”.  Thus “spacer sequence” is interpreted to mean any nucleotide sequence of any length greater than zero.  

    PNG
    media_image2.png
    356
    722
    media_image2.png
    Greyscale
The teachings of Xie are recited above for claim 1.  The recombinant DNA construct in Xie comprises a first tRNA (i.e. a tRNA promoter) linked to gRNA1 and a second tRNA (together constituting a spacer sequence) linked to a guide RNA (Figure 1C).   

The obviousness of using a guide RNA targeting the genome of a nonconventional yeast as taught by Horwitz is detailed above and applied as in claim 1.  Furthermore, one would have a reasonable expectation that the second guide RNA would be cleaved from the first guide RNA and second tRNA (i.e. the spacer) in a nonconventional yeast because Xie teaches in eukaryotes, tRNA precursors are cleaved to remove 5’ and 3’ extra sequences, regardless of what the 5’ and 3’ extra sequences are (page 3571, paragraph 1).  In this case the “3’ extra sequence” is the second guide RNA of Xie.  Acker further supports that the guide RNA will be cleaved off of the “spacer” tRNA in a non-conventional yeast when it teaches two different non-coding RNAs are cleaved off of the 3’ end of tRNAs in Y. lipolytica.  Therefore the “extra sequence” does not have to be a specific RNA sequence.

23.	Claim 6 recites “wherein the spacer sequence is a DNA sequence encoding a polynucleotide selected form the group consisting of a polynucleotide comprising a S-, D-, A-, V-, and T- domains of a 

Regarding claim 7, Xie teaches the sgRNA-tRNA “spacer” is fused to the second sgRNA upon transcription (i.e. a fusion molecule) (Figure 1C).  Xie also teaches the second sgRNA is cleaved from the sgRNA-tRNA spacer by RNAse Z (Figure 1C, blue scissors).

Regarding claims 8 and 9, Horwitz also teaches Kluyveromyces lactis (i.e. a non-conventional yeast) expressing a recombinant DNA with a guide RNA expressed from the SNR52 Pol III promoter (Abstract; page 94, paragraphs 2-4).  
It would have been obvious to introduce the construct containing a DNA sequence encoding a tRNA operably linked to the guide RNA taught in Xie, with a guide RNA targeting sequence taught by Horwitz into the non-conventional yeast K. lactis taught by Horwitz as it would have amounted to the combination of known elements by known means to yield predictable results.  Horwitz demonstrates that Cas9-guide RNAs can be expressed from a Pol III promoter and cleave genomic targets in non-conventional yeast to mediate donor DNA insertion.  Also, as explained above for claim 1, tRNA processing by RNAse Z is well conserved in eukaryotes and several yeast species have polycistronic tRNA genes.  Thus, one skilled in the art would have a reasonable expectation of success that a tRNA linked guide RNA would be correctly processed and be useful for gene editing in yeast.  

Regarding claim 11, Xie teaches the tRNA-guide RNA fusions are expressed from a vector (i.e. an expression vector) (page 3575, paragraph 3), and Horwitz teaches the SNR52 promoter-driven guide RNAs expressed from a plasmid (page 94, paragraph 4).  

Regarding claim 12, Xie teaches the plasmid containing the tRNA-guide RNA fusions also contain the sequence encoding Cas9 (page 5375, paragraph 3).   


    PNG
    media_image3.png
    361
    736
    media_image3.png
    Greyscale
Regarding claims 23 and 25, Xie teaches a recombinant DNA construct comprising the Pol III promoter linked to a tRNA (a spacer sequence), which is linked to a single guide RNA (Figure 1A).  The obviousness of using a guide RNA sequence targeting a genome sequence in a nonconventional yeast taught in Horwitz is described above for claim 1.  


Claim 24 recites “wherein the spacer sequence is a DNA sequence encoding a polynucleotide selected form the group consisting of a polynucleotide comprising a S-, D-, A-, V-, and T- domains of a tRNA . . .”  The open language “comprising” indicates that the spacer can include additional nucleotides than just the S-, D-, A-, V-, and T- domains of a tRNA.  Xie teaches the sequence between the Pol III promoter and the sequence encoding the guide RNA is a sequence encoding a tRNA consisting of a 5’ .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al., PNAS (2015), 112(11):3570-3575; published March 2, 2015), Horwitz (Horwitz et al., Cell Systems (2015), 1:88-96 and Supplementary material; published March 12, 2015), Acker (Acker et al., Nucleic Acid Research (2008), 36(18):5832-5844) and Mefferd (Mefferd et al., RNA (2105) 21:1683–1689; published July 17, 2015) as applied to claims 1 and 11, in further view of Ghorbal (Ghorbal et al., Nature Biotechnology (2014), 32(8):819-821).  

The teachings of Xie, Horwitz, Acker and Mefferd are recited above and applied as for claims 1 and 11.   Horwitz also teaches the yeast S. cerevisiae favors repairing double stranded breaks by homologous recombination (page 88, paragraph 2).  Horwitz also teaches disrupting the YKU80 to promote homologous recombination over non-homologous end joining in K. lactis (page 93, paragraph 2). 
Neither Xie, Horwitz, nor Mefferd teach the expression vector containing the recombinant DNA construct with the coding sequence for the guide RNA also containing at least one nucleotide of a polynucleotide modification template or donor DNA.
However, Ghorbal teaches a vector that contains an expression cassette for an sgRNA (i.e. a guide RNA) and a donor DNA (Figure 1A).
.  


Claims 1-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al., PNAS (2015), 112(11):3570-3575; published March 2, 2015), Horwitz (Horwitz et al., Cell Systems (2015), 1:88-96 and Supplementary material; published March 12, 2015), Acker (Acker et al., Nucleic Acid Research (2008), 36(18):5832-5844), Mefferd (Mefferd et al., RNA (2105) 21:1683–1689; published July 17, 2015) and Ghorbal (Ghorbal et al., Nature Biotechnology (2014), 32(8):819-821) as applied to claims 1-13 and 23-25 above, in further view of GenBank (GenBank: AJ306421.1, Yarrowia lipolytica ura3 gene for orotidine-5'-phosphate decarboxylase, published April 15, 2005, https://www.ncbi.nlm.nih.gov/nuccore/13160443 [retrieved March 11, 2022]).

This rejection is directed to the elected guide RNA.  In Applicant’s response dated January 25, 2022, Applicants elected a guide RNA with SEQ ID NO 26.  However, the specification indicates that SEQ ID NO 26 is a target within the Yarrowia genome (page 72, line 22).  Therefore, the elected guide RNA is interpreted to be a guide with a targeting sequence that would target, SEQ ID NO 26 (cgctcgagtgctcaagctcgtgg).
Regarding claims 1, 5 and 23, Horwitz teaches using expression plasmids containing a Ura3 marker to allow the recovery of transformants (page 89, paragraph 2).  Horwitz also teaches “target (20)NGG. The NGG sequence is referred to as a protospacer adjacent motif (PAM) sequence, and the 8 bp of DNA preceding the PAM sequence are especially important for enforcing speciﬁcity” (page 94, paragraph 3).
Neither Xie, Mefferd, Acker, Horwitz or Ghorbal teach a guide RNA with a targeting sequence of SEQ ID NO 26.
However, GenBank teaches the nucleotide sequence of Y. Lipolytica Ura3 gene.  Genbank teaches the Ura3 gene contains SEQ ID NO 26 (nucleotides 1242-1264).
It would have been obvious to use a guide RNA that targets a sequence corresponding to SEQ ID NO 26 in the DNA constructs of Xie to target a genomic sequence in a non-conventional yeast taught by Horwitz because it would have amounted to a simple substitution of one known targeting sequence for another by known means to yield predictable results.  One would have a reasonable expectation of success of using a guide RNA that is specific for the genomic target of SEQ ID NO 26 because Horwitz teaches target specificity in the CRISPR-Cas system can be redirected by using a guide RNA that is complementary to the site in the genome being targeted.  One would also have a reasonable expectation of success that SEQ ID NO 26 would be cleaved by Cas9 because SEQ ID NO 26 is in accordance with the rules of Cas9 cleavage as taught by Horwitz, namely the sequence is 20 nucleotides followed by NGG (i.e. tgg).  Horwitz also teaches that Ura3 is used as a marker in expression plasmids to select for transformants during the genetic manipulation of yeast.  Thus, one skilled in the art would be motivated to use a guide RNA with SEQ ID NO 26 to target and mutate the endogenous Ura3 genomic locus in order to take advantage of the established markers in yeast expression vectors.  

Regarding the claims that depend from claims 1, 5 and 23, the teachings of Xie, Mefferd, Acker, Horwitz and/or Ghorbal are recited above.  The obviousness of using a guide RNA that targets SEQ ID NO 26 is as applied above for claims 1, 5 and 23.


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636